Citation Nr: 1026357	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-08 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.   
 
2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had a verified period of active duty for training in 
the Marine Corps Reserve from October 1987 to April 1988.  He 
also had a period of active duty from January 1991 to June 1991.  
The Veteran had additional unverified service in the Marine Corps 
Reserve, as well.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 RO rating decision that denied service 
connection for a cervical spine disability and for a back 
disability (listed as entitlement to service connection for a 
herniated cervical disc (claimed as a neck and back injury)).  In 
May 2010, the Veteran testified at a Travel Board hearing at the 
RO.  

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's current cervical spine disc disease began during a 
period of inactive duty training.  


CONCLUSION OF LAW

Cervical spine disc disease was incurred in active service.  38 
U.S.C.A §§ 101(24), 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  In light of the fully favorable decision as to the issue 
of entitlement to service connection for a cervical spine 
disability (cervical spine disc disease), the Board finds that no 
further discussion of VCAA compliance is warranted.  

Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection for a "chronic 
disease," such as arthritis, may be granted if manifest to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during which 
the individual was disabled or died from a disease or injury 
incurred in or aggravated in the line of duty, and any period of 
inactive duty training during which the individual was disabled 
or died from an injury incurred in or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt v. 
Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

The Veteran contends that he has a cervical spine disability that 
is related to service.  He specifically alleges that he injured 
his neck during a period of inactive duty training on the weekend 
of September 14, and 15, 1991.  The Veteran reports that a tire 
fell on him when he was assisting a new individual in his unit on 
September 15, 1991, and that his neck "cracked" and hurt almost 
immediately.  He indicates that he went to sick bay after the 
injury and that he was told to see his civilian physician.  

As noted above, the Veteran had a verified period of active duty 
for training in the Marine Corps Reserve from October 1987 to 
April 1988.  He also had active duty from January 1991 to June 
1991.  The Veteran had additional unverified service in the 
Marine Corps Reserve, as well.  Available military pay records 
indicate that the Veteran had inactive duty training on September 
14-15, 1991 and on October 19, 1991.  

His service treatment records show that he was treated for 
cervical spine and neck problems, as well as for back complaints.  
A September 18, 1991, progress note, just three days after the 
Veteran's period of inactive duty training on September 14-15, 
1991, apparently referred to treatment for a muscle spasm.  A 
September 20, 1991, progress note indicates that the Veteran was 
seen for a spasm in his back.  Additional progress notes dated 
from September 25, 1991, to October 11, 1991, also show treatment 
for back spasms.  An October 18, 1991, treatment entry notes that 
the Veteran reported that he blew out his back the previous 
month.  He stated that he moved the wrong way and that his low 
back popped.  The Veteran indicated that he went to a 
chiropractor and that he was told that his vertebrae were 
misaligned and that he had muscle damage.  He reported that he 
presently had pain in his middle and upper back.  The examiner 
stated that the Veteran had a mild sprain of right thoracic 
paraspinal musculature, with a flexible back with pain on 
extension and rotation.  The impression was paraspinal muscle 
strain.  

A February 1992 magnetic resonance imaging (MRI) study, as to 
cervical spine, from J. M. Bevilacqua, M.D., which was not 
associated with the Veteran's service treatment records, reflects 
a conclusion of a small disc protrusion to the left of the 
midline of C5-C6.  It was noted that the protrusion did not 
significantly impress upon the spinal cord or nerve roots at that 
time.  

On a medical history form at the time of a March 1992 retention 
physical, the Veteran checked that he had recurrent back pain.  
The reviewing examiner indicated that the Veteran developed 
middle back pain in September 1991 and that he was diagnosed with 
a C5 disc problem by an MRI study in February 1992 according to 
the Veteran.  It was noted that he was currently receiving 
treatment from a chiropractor and a neurologist.  The March 1992 
objective retention examination report notes that the Veteran had 
a history of a C5 disc problem.  An April 1992 treatment entry 
indicates that the Veteran was seen for back strain.  It was 
noted that the Veteran suffered a back injury in September 1991.  

A June 1992 statement from a chiropractor at Norwood Chiropractic 
indicates that the Veteran was still under care at that facility 
for continued complaints of low back pain, cervical pain, and 
headaches, and that he was under the concurrent care of a 
neurologist.  The chiropractor stated that the Veteran underwent 
a magnetic resonance imaging scan of the cervical spine which 
showed a small disc herniation at the C5-C6 level.  

An August 1992 entry, contained in the Veteran's service 
treatment records, notes that he had a back injury in September 
1991, and that he had a herniated nucleus pulposus at C5-C6.  An 
October 1992 entry states that the Veteran was seen for follow up 
for a herniated disc in his neck.  The Veteran reported that he 
had suffered from pain for thirteen months.  A February 1993 
treatment entry, contained in the Veteran's service treatment 
records, reflects an assessment of cervical disc syndrome in 
exacerbation.  An April 1993 entry shows an assessment of a 
herniated nucleus pulposus at C5, managed conservatively for over 
a year.  A May 1993 entry notes that the Veteran had a herniated 
nucleus pulposus at C5-C6 per an MRI study.  A June 1993 medical 
officer memorandum shows a diagnosis of a "cervical disc."  

The first post-service evidence of record of any possible 
cervical spine or neck disability is in April 2005.  An April 
2005 treatment report from Associates in Internal Medicine, Inc., 
indicates that the Veteran complained of neck pain on and off for 
several years.  It was noted that the Veteran was positive for a 
herniated cervical disc.  The assessment was cervical pain and 
rule out a disc problem.  

The Board observes that the Veteran's service treatment records 
show that he was treated for a muscle spasm on September 18, 
1991, just three days after his period of inactive duty training 
on September 14, and 15, 1991.  The Veteran was also treated for 
back spasms on September 20, 1991.  Subsequent service treatment 
records show treatment for cervical spine disc disease, including 
a herniated nucleus pulposus at the C5-C6 level, and refer to an 
injury in September 1991.  The Veteran has also provided credible 
testimony as to the incurrence of a cervical spine injury during 
a period of inactive duty training on September 14, and 15, 1991, 
and, as noted above, his service treatment records, as well 
associated private treatment records at that time, reflect the 
onset of back or neck pain shortly after the injury.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional).  

The Board also notes that recent treatment records dated in April 
2005 show that the Veteran has cervical spine disc disease and 
specifically refer to a herniated cervical disc.  The Board 
observes that because the Veteran is competent to report an in-
service cervical spine injury during a period of inactive duty 
training, cervical spine symptoms in service, continuous cervical 
spine symptomatology since service, and current symptoms that 
form the basis for diagnosis of disability, such evidence tends 
to relate the current cervical spine disc disease to his injury 
during a period of inactive duty training.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, the Board 
finds that his account is credible.

After considering all the evidence, the Board finds that the 
Veteran has cervical spine disc disease that had its onset during 
his period of inactive duty training on September 14-15, 1991.  
Cervical spine disc disease was incurred during a period of 
inactive duty training, warranting service connection.  The 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been 
considered in making this decision.  


ORDER

Service connection for cervical spine disc disease is granted.  


REMAND

The remaining issue on appeal is entitlement to service 
connection for a back disability.  The Board finds that there is 
a further VA duty to assist the Veteran in developing evidence 
pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

The Veteran contends that he has a back disability that is 
related to service.  He specifically asserts that he injured his 
back during a period of inactive duty training on the weekend of 
September 14-15, 1991.  The Veteran reports that a tire fell on 
him when he was assisting a new individual in his unit on 
September 15, 1991.  He indicates that he went to sick bay after 
the injury and that he was told to see his civilian physician.  

As noted above, the Veteran had a verified period of active duty 
for training in the Marine Corps Reserve from October 1987 to 
April 1988.  He also had active duty from January 1991 to June 
1991.  The Veteran had additional unverified service in the 
Marine Corps Reserve, as well.  Available military pay records 
indicate that the Veteran had inactive duty for training on 
September 14, and 15, 1991 and on October 19, 1991.  

The Veteran's service treatment records show that he was treated 
for back problems.  For example, a September 18, 1991, progress 
note apparently referred to treatment for a muscle spasm.  A 
September 20, 1991, progress note indicates that the Veteran was 
seen for a spasm in his back.  Additional progress notes dated 
from September 25, 1991 to October 11, 1991, also show treatment 
for back spasms.  An October 18, 1991 treatment entry noted that 
the Veteran reported that he blew out his back the previous 
month.  He stated that he moved the wrong way and that his lower 
back popped.  The Veteran indicated that he went to a 
chiropractor and that he was told that his vertebrae were 
misaligned and that he had muscle damage.  He reported that he 
presently had pain in his middle and upper back.  The examiner 
reported that the Veteran had a mild sprain of right thoracic 
paraspinal musculature, with a flexible back with pain on 
extension and rotation.  The impression was paraspinal muscle 
strain.  

A December 1991 treatment report from Norwood Chiropractic 
reflects a diagnosis of an acute-chronic thoracic strain/sprain 
and a possible disc irritation at T6, T10.  A January 1992 
treatment report, from the same facility, notes that the 
Veteran's mid thoracic strain/sprain had resolved.  It was 
reported that based on an examination and radiographs, a 
diagnosis of questionable L5 discopathy had been established.  

An April 1992 treatment entry in the Veteran's service treatment 
records indicates that he was seen for back strain.  It was noted 
that the Veteran suffered a back injury in September 1991.  

A June 1992 statement from a chiropractor at Norwood Chiropractic 
indicates that the Veteran was still under care at that facility 
for continued complaints of low back pain, cervical pain, and 
headaches, and that he was under the concurrent care of a 
neurologist.  A July 1993 medical officer memorandum, contained 
in the Veteran's service treatment records, shows a diagnosis of 
a bad back.  

Post-service private treatment records do not specifically refer 
to a back injury, although they do refer to cervical spine 
problems.  

At the May 2010 Board hearing, the Veteran testified that he 
suffered an injury on a weekend drill on September 14-15, 1991.  
The Board observes that the Veteran is competent to report the 
incurrence of a back injury during a period of inactive duty 
training, as such an injury is capable of lay observation.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (2007).  The Veteran's 
statements regarding his injury appear to be credible in relation 
to the current evidence of record.  

The Board notes that the Veteran has not been afforded a VA 
examination with the opportunity to obtain a responsive 
etiological opinion, following a thorough review of the entire 
claims folder, as to his claim for service connection for a back 
disability.  Such an examination should be accomplished on 
remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent 
treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all medical 
providers who have treated him for back 
problems since his separation from service.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  

2.  Offer the Veteran the opportunity to 
submit any lay evidence from individuals 
who have personal knowledge of the facts 
and circumstances of an in-service back 
injury and any back problems subsequent to 
the injury.

3.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
likely etiology of his claimed back 
disability.  The claims folder must be 
provided to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should diagnose all current back 
disabilities.  Based on a review claims file, 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is as at 
least as likely as not (50 percent or greater 
probability) that any diagnosed back 
disabilities are etiologically related to his 
periods of service, to specifically include 
the claimed period of inactive duty training 
on September 14-15, 1991.  The examiner must 
specifically acknowledge and discuss the 
Veteran's report that he suffered a back 
injury during a period of inactive duty 
training on September 14-15, 1991.  See 
Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate 
where the examiner did not comment on the 
Veteran's report of in-service injury and 
relied on the absence of evidence in the 
Veteran's service medical records to provide 
a negative opinion).  

4.  Thereafter, review the Veteran's claim 
for entitlement to service connection for a 
back disability.  If the claim is denied, 
issue a supplemental statement of the case to 
the Veteran and his representative, and 
provide an opportunity to respond, before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


